DETAILED ACTION
This office action is in response to applicant’s filing dated September 15, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 2, 8-10, 13-17, and 19-25 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 14, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 2.  Claims 3-7, 11, 12, and 18 were previously canceled. 
Applicants elected without traverse Group I, drawn to a method of treating or preventing an Aβ-modulated disease or disorder in a mammal, the method comprising administering to the mammal a therapeutically effective amount of a Pyk2 inhibitor as the 
Examiner notes that the amended claims no longer read on the elected Pyk2 inhibitor species, tamatinib or the expanded species foretinib.  Thus, Examination has been expanded to encompass lestaurtinib [(5S,6S,8R)-6-Hydroxy-6-(hydroxymethyl)-5-methyl-7,8,14,15-tetrahydro-5H-16- oxa-4b,8a,14-triaza-5,8-methanodibenzo[b,h]cyclooctabjkl]cyclopenta[e]-as-indacen- 13 (6H)-one]:

    PNG
    media_image1.png
    182
    236
    media_image1.png
    Greyscale


Claims 1, 2, 8-10, 13-17, and 19-25 are presently under examination as they relate to the elected species: tamatinib, memantine and Alzheimer’s disease; and expanded species: lestaurtinib.

Priority
The present application is a national stage entry of PCT/US17/53418 filed on September 26, 2017 which claims benefit of US Provisional Application No. 62/399,626 filed on September 26, 2016.  The effective filing date of the instant application is September 26, 2016. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Specification
The amendment filed September 15, 2015 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to the specification incorporates PF-719 [N-cyclopropyl-4-((4-(((1R,2R)-2-(dimethylamino)cyclopentyl)amino)-5- (trifluoromethyl)pyrimidin-2-yl)amino)benzamide]:

    PNG
    media_image2.png
    197
    310
    media_image2.png
    Greyscale

on pages 17, lines 24-25 and page 40-41 bridge.
In the response, Applicant noted that the amendment was to address an inadvertent error in the chemical name and chemical structure and states that PF-719 was a known Pyk2 inhibitor at the time when the instant application was filed, that the chemical structure and name of this compound has been well known in the art since at least 2012, and that as such the corrected chemical name and structure of PF-719 do not constitute new matter.
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). See MPEP 2163.07.  In the instant case, the Examiner acknowledges that in view of the cited reference in the response, it appears that PF-719 was a known Pyk2 inhibitor.  Thus, the Examiner acknowledges that the skilled artisan would recognize the existence of an error.  However, the skilled artisan would not readily recognize the appropriate correction.  It is unclear whether the appropriate correction would be to correct the chemical structure and chemical name as applicant suggests or if the name of the chemical compound (e.g. PF-719) should have been corrected to correspond with the chemical name and structure in the claims and specification.  . 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-10, 13-17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 2 have been amended to recite: PF-719 [N-cyclopropyl-4-((4-(((1R,2R)-2-(dimethylamino)cyclopentyl)amino)-5- (trifluoromethyl)pyrimidin-2-yl)amino)benzamide]:

    PNG
    media_image2.png
    197
    310
    media_image2.png
    Greyscale

In the response, Applicant noted that the amendment was to address an inadvertent error in the chemical name and chemical structure and states that PF-719 was a known Pyk2 inhibitor at the time when the instant application was filed, that the chemical structure and name of this compound has been well known in the art since at least 2012, and as such the corrected chemical name and structure of PF-719 do not constitute new matter.
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). See MPEP 2163.07.  In the instant case, the Examiner acknowledges that in view of the cited reference in the response, it appears that PF-719 was a known Pyk2 inhibitor.  Thus, the skilled artisan would recognize the existence of an error.  However, the skilled artisan would not readily recognize the appropriate correction.  It is unclear whether the appropriate correction would be to correct the chemical structure and chemical name as applicant suggest or if the name of the chemical compound (e.g. PF-719) should have been corrected to correspond with the chemical name and structure in the claims and specification.  Thus, since the appropriate correction is not readily recognizable the amendment to the claims and specification is construed as NEW MATTER. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 13-17, and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lewis et al (US 5,756,494).
Regarding claim 1, Lewis teaches a method for enhancing the function of a neuron in a mammal, wherein said neuron is selected from the group consisting of sensory, cholinergic, basal forebrain, and striatal neurons, said method comprising administering to said mammal a therapeutic amount of a compound represented by the formula (II) (claim 17), wherein the compound is Compound II-12 (claims 17 and 34): 

    PNG
    media_image3.png
    347
    491
    media_image3.png
    Greyscale

wherein R1, R2, Z1 and Z2 are H, R is OH, and X is CH2OH.  Thus, Compound II-12 is equivalent to the instantly claimed compound, lestaurtinib.  The compounds of this invention are useful for administration to humans or other mammals who suffer from neurological diseases or disturbances characterized by increased risk of neuronal cell death or dysfunction, including Alzheimer’s disease (col 29, lines 35-40).  Thus, Lewis teaches a method of treating Alzheimer’s disease comprising administering an effective amount of lestaurtinib.


Regarding claim 2, the prior art is silent regarding “preventing synaptic death or improving synaptic survival.”  However: “preventing synaptic death or improving synaptic survival” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (lestaurtinib) is being administered to the same subjects (a subject suffering from Alzheimer’s disease). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.

Apparently, Applicant has discovered a new property or advantage (“preventing synaptic death or improving synaptic survival”) of the method taught by the prior art (“the administration of lestaurtinib to a patient suffering from Alzheimer’s disease”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

	Regarding claims 8, 9, 19, and 20, Lewis teaches the disclosed compounds can be employed as the sole active agent in a pharmaceutical (col 30, lines 12-13).

Regarding claims 10, 13, and 21, Lewis teaches the concentrations of the compounds in a therapeutic composition will vary depending upon a number of factors, including the dosage of the drug to be administered, the chemical characteristics (e.g., hydrophobicity) of the compounds employed, and the route of administration; in general terms, the compounds of Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claims 14 and 22, Lewis teaches administering to a mammal, e.g., a human, a therapeutic amount of a functional derivative of K-252a, represented by the formula (II) wherein the compound is Compound II-12 (col 14 and Table 2).
Regarding claims 15 and 23, Lewis teaches the compounds can be formulated into pharmaceutical compositions by admixture with pharmaceutically acceptable nontoxic excipients and carriers; such compositions may be prepared for use in parenteral administration, particularly in the form of liquid solutions or suspensions; for oral administration, particularly in the form of tablets or capsules; or intranasally, particularly in the form of powders, nasal drops, or aerosols (col 29, lines 46-53).  

Thus, the teachings of Lewis anticipate the method of claims 1, 2, 8-10, 13-15, 1and 19-23.


Claims 1, 2, 8-10, 13-17, and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by John et al (WO 2013/026021 A2).
Regarding claim 1, John teaches a method of mitigating in a mammal one or more symptoms associated with a disease characterized by amyloid deposits in the brain, said method comprising administering to said mammal a TrkA kinase inhibitor in an amount sufficient to mitigate said one or more symptoms (claims 2 and 7) wherein said disease is Alzheimer’s disease (claims 4 and 8), wherein the TrkA inhibitor is a small organic molecule inhibitor of TrkA (claims 9 and 10), wherein said TrkA inhibitor comprises a compound according to the formula (claim 73):

    PNG
    media_image4.png
    493
    494
    media_image4.png
    Greyscale


Regarding claim 2, the prior art is silent regarding “preventing synaptic death or improving synaptic survival.”  However: “preventing synaptic death or improving synaptic survival” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (lestaurtinib) is being administered to the same subjects (a subject suffering from Alzheimer’s disease). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “preventing synaptic death or improving synaptic survival,” by practicing the method taught by the prior art: “the administration of lestaurtinib to a patient suffering from Alzheimer’s disease,” one will also be “preventing synaptic death or improving synaptic survival,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“preventing synaptic death or improving synaptic survival”) of the method taught by the prior art (“the administration of lestaurtinib to a patient suffering from Alzheimer’s disease”).
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
	
	Regarding claims 8, 9, 19, and 20, John teaches active agents, TrkA kinase inhibitor alone [0067] disclosed compositions and formulations include pharmaceutical compositions of compounds of Formula (I) alone ([0029] and [0106]).

Regarding claims 10, 13, and 21, John teaches the dosage ranges from about 0.01 or about 0.1, or about 1 mg/kg to about 100 mg/kg, or to about 50 mg/kg, or to about 40 mg/kg, or to about 30 mg/kg, or to about 20 mg/kg, or to about 10 mg/kg, or to about 30 mg/kg, administered once a day [0216].  The amounts taught by John are within the effective dose range as evidenced by the instant specification which teaches an effective dose range is from about 1 to 5,000 mg/kg of body weight per day.  Moreover, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses  Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claims 14 and 22, John teaches the method are for use in humans [0223].

Regarding claims 15 and 23, Zack teaches the TrkA kinase inhibitor is administered orally (claim 101), and formulated for administration via a route selected from the group consisting of isophoretic delivery, transdermal delivery, aerosol administration, administration via inhalation, oral administration, intravenous administration, and rectal administration (claims 104 and 105).  

Regarding claims 16, 17, 24, and 25, John teaches the TrkA inhibitors are administered before the one or more additional active agents or they are administered after the one or more additional active agents; in certain embodiments one or more of the TrkA inhibitors are administered simultaneously with one or more additional active agents and in such instances may be formulated as a compound formulation [0226]; suitable additional active agents include memantine [0227].  
Thus, the teachings of John anticipate the method of claims 1, 2, 8-10, 13-17, and 19-25.

Conclusion
Claims 1, 2, 8-10, 13-17, and 19-25 are rejected.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628